Citation Nr: 0802417	
Decision Date: 01/23/08    Archive Date: 01/30/08	

DOCKET NO.  05-38 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic left hip 
disability secondary to service-connected residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.  Active service from January 1974 to January 1977 has been 
documented.

2.  In an October 2007 statement, prior to the promulgation 
of a decision in the appeal, the veteran stated that he 
wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2007).  

In July 2007, a VA Form 8 (Certification of Appeal) reflected 
that the veteran was seeking service connection for avascular 
necrosis and degenerative joint disease of the left hip.  
However, in an October 2007 communication, the veteran asked 
that VA "please cancel my appeal.  I no longer want to pursue 
it."  The Board finds that this statement qualifies as a 
valid withdrawal of the appeal in accordance with the 
provisions of 38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 


jurisdiction to review the denial of the claim for service 
connection for a left hip disability.  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


